DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 10-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments regarding issuance of a new office action are sufficient to warrant issuance of a non-final rejection.  Accordingly, this action is being issued as a non-final rejection.
Applicant argues that Tomioka does not disclose the features claimed in claim 1.  Tomioka is not relied alone to disclose the claimed features, and the combination of references does appear to render obvious the claimed limitations.  Notably, the features regarding “nodal forces and moments” are disclosed by Dong 809 in the combination, and Tomioka is not relied upon for those features.  Applicant references page 15 of the final office action, but pages 11-12 describe the grounds for why those features are obvious in view of Dong 809 (in the combination).  As such, applicant’s arguments are respectfully not persuasive regarding claim 1.
Applicant’s arguments regarding claim 10 are persuasive.  The art of record representing the closest prior art to the pertinent features, the claim distinguishes over the art as a whole.
curvilinear plane.  The Zemlyanova reference (Zemlyanova, A. Y., & Walton, J. R. (2012). Modeling of a curvilinear planar crack with a curvature-dependent surface tension. SIAM Journal on Applied Mathematics, 72(5), 1474-1492.) represents the closest prior art to this feature, and discloses modeling a “curvilinear plane strain crack”, which renders this feature obvious in combination with the other cited references.  See below for details.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 8, 11-14, 17, and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 lacks antecedent basis for the term "the non-proportional damage parameter", which should likely be changed to read "a non-proportional damage parameter".  Claim 17 has the same issue.  In a related issue, claims 7 and 18 recite "the non-proportional damage parameter" in their first 
Claim 8 has minor legibility issues which make the subscript of the "a" term unclear in the equation.  Presumably it is the "aε" term later defined in the claim.  Claims 9 and 13/14 (for example) are clearly legible, and examiner requests that equivalent drafting be used to improve claim 8's legibility.
Regarding claim 11, many terms of the claimed equations are unclear due to legibility issues - in contrast to the equations in, e.g., claims 9, 10, and 13, the equations in claims 11 and 12 are blurred and cannot be easily read.  In addition, many of the parameters in the equations appear to be undefined (such as the sigma terms), though it is difficult to be specific due to the legibility issues which prevent reading of sub/superscripts.  Finally, the relationships between the equations presented are unclear.  The use of the arrow and the separate of the equations is confusing, as is the use of three titles for each, which does not appear to comport with proper claim formatting.  The top left formula (first listed under "Elastic core size & Curvature") is not listed as an equation, and it is not clear what the mathematical expression is intended to represent or be used for.  Of the rightmost four equations, only the first has its result defined by the claims (ε0 is defined as a top surface value).  ci, εw, and cb (precise terms are unclear to due to legibility issues) do not appear to be defined by the claims, and it is unclear what their associated equations represent.
Claim 12 has worse legibility issues than claim 11, and the terms involved cannot be clearly read.  Examiner requests that applicant ensures that all terms in the claimed equations are defined in the claims.  Claim 12 also suffers from the same issues discussed above for claim 11, notably with the use of multiple titles and an arrow that results in unclear relationships between the equations.  

In Claim 14, the term "r" (lower case) is defined by the claim to represent inner radii of the pipe, but does not appear in the claimed equations.  clarification is requested.  As with claim 13, it does not define the ε0 term or εi term.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (U.S. Patent No. 6901809 B2), hereinafter Dong 809 in view of Breitfeld et al. (U.S. Patent No. 7440879), hereinafter Breitfeld and further in view of Dong et al. “A structural strain method for low-cycle fatigue evaluation of welded components”, hereinafter Pei and still in further view of Tomioka (U.S. Patent No. 7752917 B2).

As to claim 1, Dong 809 discloses a unified method for estimating fatigue for a welded structure under load, comprising, (Col. 1 lines 61-65, The determination is substantially independent of mesh size and is particularly well-suited for applications where S-N curves are used in weld fatigue design and 
generating a finite element model for a given structure (Col. 6 lines 13-16, As will be appreciated by those practicing the present invention, finite element models of a variety of structures have been, and may be, generated through computer-aided engineering.);
calculating a distribution of structural stress within the given structure using the finite element model and while the given structure is under a given load, where the distribution of stress is determined in relation to a plane intersecting the given structure, (Col. 5 lines 25-39 , Referring now to FIGS. 2A and 2B, local normal stress distributions ox(y) along a typical failure plane are illustrated for structures 10" including a spot weld 12" (e.g., a resistance spot weld) or a laser lap weld 12". Regardless of whether the structure 10" includes a laser lap weld or resistance spot weld, the local normal stresses and structural stresses are essentially defined the same. Note that for resistance spot welds, see FIG. 2A, both the local stresses and the structural stresses are a function of circumferential angle. In the case of typical laser lap welds, see FIG. 2B. In the case of a laser lap weld, the weld area will occupy the entire cross-section without the half-width (w/2). If the stress quantities can be adequately defined in the x-y plane of FIG. 2B despite the fact that the long lap joint extends in a direction orthogonal to the x-y plane.);
calculating a fatigue life for the given structure when placed under the given load using the calculated distribution of structural strain using a master E-N curve, (Col. 1 lines 61-65, The determination is substantially independent of mesh size and is particularly well-suited for applications Examiner’s Note: S-N curve is converted to an equivalent E-N curve by dividing the values of the S-N curve by Young’s modulus, where E is the equivalent structural strain range in place of nominal stress range.
extracting nodal forces and moments with respect to edges of the square area from the finite element model, (Col. 5 lines 61-63, A finite element model of a structure can be used to retrieve either stress outputs or nodal forces and displacements of the structure); and
calculating structural stresses for the spot weld from the computed nodal forces and moments using a superposition method, (Col. 11 lines 10-18, According to another embodiment of the present invention, structural stress                         
                            
                                
                                    σ
                                
                                
                                    s
                                
                            
                        
                     in a localized fatigue-prone region of a structure is also calculated. This embodiment of the present invention involves conversion of relevant nodal forces and moments, or internal force and moments at the nodes of a group of elements aligned with a weld toe line, to sectional forces and moments and may or may not involve a direct integration step similar to that described herein with reference to FIGS. 3-6).
Dong 809 does not explicitly disclose determining whether stress exceeds yield strength of material comprising the given structure.
Breitfeld teaches determining whether stress exceeds yield strength of material comprising the given structure, (Breitfeld, Abstract, The stresses occurring in the finite elements are determined using a finite element simulation. Each finite element, which is a two-dimensional element and not a rigid object element and whose stress exceeds a predefined stress limiting value, is determined. For each determined two-dimensional element which is not a triangle, an element limiting value is determined on the basis of the stress limiting value. Each determined two-dimensional element is classified as critical if its computed stress exceeds the established element limiting value).

Dong 809 does not explicitly disclose calculating a distribution of structural strain experienced within the given structure using Hooks law in response to a determination that the stress is less than yield strength of material.
Pei teaches calculating a distribution of structural strain experienced within the given structure using Hooks law in response to a determination that the stress is less than yield strength of material, (Pei, Page 40, left column, The procedure involves converting elastically calculated structural stresses under a given loading condition into a through-thickness linearly distributed structural strain according to Hooke’s law, then searching for a structural strain definition that both satisfy yield conditions and through-thickness linear deformation conditions. Unsuccessful at the time, they assumed that Neuber’s rule can be used to calculate approximate structural strains beyond yield using the elastically calculated structural stresses. The resulting structural strains parameter is then used to obtain pseudo-elastic structural stresses by applying Hooke’s law or multiplying Young’s modulus if assuming uniaxial stress state prevails. Page 50, left column, The combined normal traction stress exceeds material yield strength                         
                            
                                
                                    S
                                
                                
                                    Y
                                
                            
                        
                    ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dong 809 to incorporate the teachings of Pei by calculating a distribution of structural strain experienced within the given structure using Hooks law in response to a determination that the stress is less than yield strength of material. Doing so enables one to show an 
Dong 809 does not also explicitly disclose calculating a distribution of structural strain experienced within the given structure using an analytic method in response to a determination that the stress exceeds yield strength of material, where the distribution of structural strain is calculated in part from the calculated distribution of structural stress and the distribution of structural strain is defined in relation to the plane by at least two closed-form expressions which account for stress that exceeds yield strength of material.
Pei teaches calculating a distribution of structural strain experienced within the given structure using an analytic method in response to a determination that the stress exceeds yield strength of material, where the distribution of structural strain is calculated in part from the calculated distribution of structural stress and the distribution of structural strain is defined in relation to the plane by at least two closed-form expressions which account for stress that exceeds yield strength of material, (Pei, Pages 45-46, The combined normal traction stress in this case exceeds material yield strength                         
                            
                                
                                    S
                                
                                
                                    Y
                                
                            
                        
                    . Therefore, the linear-elastically calculated normal traction stress distribution in terms of                         
                            
                                
                                    σ
                                
                                
                                    m
                                
                            
                        
                     and                         
                            
                                
                                    σ
                                
                                
                                    b
                                
                            
                        
                     must be redistributed to satisfy equilibrium conditions (i.e., force and moment balances) and yield criterion. The calculated traction stress (membrane plus bending) exceeds material yield strengths for both carbon steel and stainless steel vessels. The corresponding structural strains are estimated through Eq. (13) and pseudo-elastic structural stress through Eq. (14)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dong 809 to incorporate the teachings of Pei by calculating a distribution of structural strain experienced within the given structure using an analytic method in response to a determination that the stress exceeds yield strength of material, where the distribution of structural strain is calculated in part from the calculated distribution of structural stress and the 
Dong 809 does not explicitly disclose wherein, for a spot type of weld, the distribution of structural stress within the given structure is calculated by modeling a spot weld as a beam coupled between two or more plates.
Tomioka teaches wherein, for a spot type of weld, the distribution of structural stress within the given structure is calculated by modeling a spot weld as a beam coupled between two or more plates, (Tomioka, Col. 3 lines 48-65, FIG. 27 illustrates a profile of the stress distribution vertical to the loading direction where two, large and small, flat plates are joined to each other by spot welding to simulate a bracketed spot welded joint and loaded at both sides with uniform tensile stresses                         
                            
                                
                                    σ
                                
                                
                                    0
                                
                            
                        
                    . Since the welded plates remain balanced, the partial loads on the nugget will be zero at the finite element method analysis using a shell element model. It is thus understood that Equation 3 is unfavorable for determining the stress for the case. It is hence an object of the present invention to provide a fatigue life estimating method for a spot welded structure in which the nominal structural stress is calculated from the deflection, the tilting in one radial direction, the bending moment, the peel load, the shearing force, and the torsional moment on a disk to be examined for optimizing the setting of D and the fatigue life of the disk or spot welded structure is estimated using the nominal structural stress).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dong 809 to incorporate the teachings Tomioka by calculating a distribution of structural stress within the given structure by modeling a spot weld as a beam coupled between two or more plates. Doing so enables nodal forces and moments to be collected for calculation of nugget forces and moments as used by existing procedures for nugget failure.
Dong 809 does not explicitly disclose defining a square area that encapsulates the spot weld.
                        
                            
                                
                                    w
                                
                                
                                    f
                                
                            
                        
                    ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dong 809 to incorporate the teachings Tomioka by defining a square area that encapsulates the spot weld. Doing so enables the resultant forces and moments with respect to each of the four edges of the square area can now be decomposed into a series of simple load cases.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (U.S. Patent No. 6901809 B2), hereinafter Dong 809 in view of Breitfeld et al. (U.S. Patent No. 7440879), hereinafter Breitfeld and further in view of Dong et al. “A structural strain method for low-cycle fatigue evaluation of welded components”, hereinafter Pei and still in further view of Tomioka (U.S. Patent No. 7752917 B2), and still further in view of El-Zein et al. (U.S. Publication No. 2012/0259593 Al), hereinafter El-Zein.

As to claim 2, Dong 809 discloses the method of claim 1. However, Dong 809 does not specifically teach identifying a type of weld for the given structure and calculating a distribution of stress in accordance with the identified type of weld.
El-Zein teaches identifying a type of weld for the given structure and calculating a distribution of stress in accordance with the identified type of weld, (El-Zein, Paragraph [0065], lines 4-6, Weldments can be categorized as being geometrically non-symmetric or symmetric, Paragraph [0050], lines 1-13, Equations (3) and (4) are needed in order to determine the peak stress and the stress distribution in the critical cross section based on stress data obtained from the coarse FE mesh model of analyzed welded joint. The peak stress and the through thickness stress distribution obtained from the coarse FE mesh 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dong 809 to incorporate the teachings of El-Zein by identifying a type of weld for the given structure and calculating a distribution of stress in accordance with the identified type of weld. Doing so enables one to model accurately all micro-geometrical features resulting in a very complex fine FE mesh and large numbers of elements (FIGS. 7, 8 and 9) when applied to a real full scale welded structure (El-Zein, Paragraph [0050], lines 15-18).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (U.S. Patent No. 6901809 B2), hereinafter Dong 809 in view of Breitfeld et al. (U.S. Patent No. 7440879), hereinafter Breitfeld and further in view of Dong et al. “A structural strain method for low-cycle fatigue evaluation of welded components”, hereinafter Pei and still in further view of Tomioka (U.S. Patent No. 7752917 B2), and still further in view of El-Zein et al. (U.S. Publication No. 2012/0259593 Al), hereinafter El-Zein, and still further in view of Kang et al. “Fatigue analysis of spot welds using a mesh-insensitive structural stress approach”, hereinafter Kang.

As to claim 3, Dong 809 discloses transforming nodal forces and moments into line forces and line moments, respectively, (Col. 11 lines 12-18, This embodiment of the present invention involves conversion of relevant nodal forces and moments, or internal force and moments at the nodes of a 
Dong 809 does not explicitly disclose for a linear type of weld, calculating a distribution of structural stress within the given structure by identifying weld line positions in terms of finite element nodes in the finite element model and elements contributing nodal forces.
Kang teaches for a linear type of weld, calculating a distribution of structural stress within the given structure by identifying weld line positions in terms of finite element nodes in the finite element model and elements contributing nodal forces, (Kang, Page 1549, The balanced nodal forces and moments in a global coordinate system at each mesh corner along the weld line are obtained from linear elastic finite element, Page 1550, The transfer equations for the line forces and moments are derived along the weldline between two nodes on the weld periphery. The simultaneous equations for converting local nodal forces to line forces are shown in Eq. (4). The line force at nodal point n is the same as the line force at nodal point 1 since the weldline along the nugget periphery is closed. The line forces and nodal forces are presented for a single element case in Fig. 6. The line moments at the nodal points can be obtained from the nodal moments in the local coordinate systems using simultaneous equations similar to Eq. (4). Structural stress is calculated using the line forces and moments at each nodal point on the periphery of the nugget).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dong 809 to incorporate the teachings of Kang by calculating a distribution of structural stress within the given structure by identifying weld line positions in terms of finite element nodes in the finite element model and elements contributing nodal forces. Doing so enables the stress distribution to be computed with a generalized traction structural stress method since the distribution of structural stress is determined along a selected cross-section of the structure.

Kang teaches calculating structural stresses at each nodal position along the weld line by dividing line force by plate thickness and line moment by section modulus, (Page 1550, right column, The structural stress consists of a membrane stress component and a bending stress component at each nodal point shown below:

    PNG
    media_image1.png
    52
    437
    media_image1.png
    Greyscale

where                         
                            t
                        
                     represents sheet thickness,                         
                            
                                
                                    f
                                
                                
                                    
                                        
                                            y
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                     is line force in the direction of                         
                            
                                
                                    y
                                
                                
                                    '
                                
                            
                        
                    , and                         
                            
                                
                                    m
                                
                                
                                    
                                        
                                            x
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                     is the line moment about                         
                            
                                
                                    x
                                
                                
                                    '
                                
                            
                        
                     axis in a local coordinate system as shown in Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dong 809 to incorporate the teachings of Kang by calculating structural stresses at each nodal position along the weld line by dividing line force by plate thickness and line moment by section modulus. Doing so enables the stress distribution to be computed with a generalized traction structural stress method since the distribution of structural stress is determined along a selected cross-section of the structure.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (U.S. Patent No. 6901809 B2), hereinafter Dong 809 in view of Breitfeld et al. (U.S. Patent No. 7440879), hereinafter Breitfeld and further in view of Dong et al. “A structural strain method for low-cycle fatigue evaluation of welded components”, hereinafter Pei and still in further view of Tomioka (U.S. Patent No. 7752917 B2), and still further in view of Dong et al. (U.S. Patent No. 8649985 B2), hereinafter Dong 985.

As to claim 5, Dong 809 discloses the method of claim 1. However, Dong 809 does not specifically teach determining whether the given structure is subject to non-proportional multiaxial load condition; and disclose in response to a determination that the structure is not subject to non-proportional multiaxial load condition, calculating a structural strain range using Rainflow cycle counting.
Dong 985 teaches determining whether the given structure is subject to nonproportional multiaxial load condition, (Dong 985, Col. 1 lines 21-28, For the purposes of defining and describing embodiments of the present disclosure, it is noted that the stress or strain components of particular loading conditions are referred to herein as being proportional, i.e., in-phase with each other, or non-proportional, i.e., out-of-phase with each other, and that "multiaxial fatigue" represents fatigue damage that is caused by more than one stress or strain component); and in response to a determination that the structure is not subject to nonproportional multiaxial load condition, calculating a structural strain range using Rainflow cycle counting, (Dong 985, Col. 1 lines 21-32, For the purposes of defining and describing embodiments of the present disclosure, it is noted that the stress or strain components of particular loading conditions are referred to herein as being proportional, i.e., in-phase with each other, or non-proportional, i.e., out-of-phase with each other, and that "multi-axial fatigue" represents fatigue damage that is caused by more than one stress or strain component. Many of the procedures described herein yield cycle counting results that match those of conventional rainflow counting methods, which are not capable of dealing with multiaxial loading, but do so with a significantly simplified procedure, Col. 6 lines 59-67 and Col. 7 lines 1-5, The loading path length L is, in addition to stress range, an important parameter for measuring out-of-phase or non-proportional loading fatigue damage and can be determined for each half cycle by summing real and virtual path lengths along the loading path. More specifically, the loading path length of a given half cycle can be determined by summing (i) real path length values for those portions of the loading path that are 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dong 809 to incorporate the teachings of Dong 985 by determining whether the given structure is subject to non-proportional multiaxial load condition and in response to a determination that the structure is not subject to non-proportional multiaxial load condition, calculating a structural strain range using Rainflow cycle counting. Doing so enables components subjected to variable-amplitude loading over time to be converted to a time-varying load or stress history to a spectrum of equivalent constant amplitude load or stress ranges.

As to claim 6, Dong 809 discloses the method of claim 5. However, Dong 809 does not specifically teach in response to a determination that the given structure is subject to nonproportional multiaxial load condition, calculating a structural strain range as a function of the non-proportional damage parameter which accounts for non-proportional loading effects between normal and in-plane shear stresses.
Dong 985 teaches in response to a determination that the given structure is subject to non-proportional multiaxial load condition, (Dong 985, Col. 1 lines 21-28, For the purposes of defining and describing embodiments of the present disclosure, it is noted that the stress or strain components of particular loading conditions are referred to herein as being proportional, i.e., in-phase with each other, or non-proportional, i.e., out-of-phase with each other, and that "multi-axial fatigue" represents fatigue damage that is caused by more than one stress or strain component), calculating a structural strain range as a function of the nonproportional damage parameter which accounts for non-proportional 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dong 809 to incorporate the teachings of Dong 985 by in response to a determination that the given structure is subject to non-proportional multiaxial load condition, calculating a strain range as a function of the non-proportional damage parameter which accounts for non-proportional loading effects between normal and in-plane shear stresses. Doing so enables the incorporation of path dependence effects and the associated cycle counting method.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (U.S. Patent No. 6901809 B2), hereinafter Dong 809 in view of Breitfeld et al. (U.S. Patent No. 7440879), hereinafter Breitfeld and further in view of Dong et al. “A structural strain method for low-cycle fatigue evaluation of welded components”, hereinafter Pei and still in further view of Tomioka (U.S. Patent No. 7752917 B2), and still further in view of Dong et al. (U.S. Patent No. 8649985 B2), hereinafter Dong 985 .

As to claim 7, Dong 809 discloses the method of claim 6. However, Dong 809 does not specifically teach calculating the structural strain range by representing a non-proportional load path in a piecewise linear form; computing a non-proportional damage parameter by numerically integrating the moment of each linear segment of the piecewise linear form with respect to a reference load path; and calculating the structural strain range as a function of the nonproportional damage parameter.
Mei teaches calculating the structural strain range by representing a nonproportional load path in a piecewise linear form, (Mei, Page 212, Section 1.3, right column, Path C is a straight line, corresponding to a proportional load path); computing a nonproportional damage parameter by numerically integrating the moment of each linear segment of the piecewise linear form with respect to a reference load path (Mei, Page 212, Section 1.3, In addressing both damage parameter and cycle definition in an integrated manner for treating non-proportional variable amplitude multi-axial fatigue, developed a path-dependent cycle counting method referred to as Path-Dependent Maximum Range (PDMR) method that searches successively the maximum ranges available in a given multi-axial stress or strain histories mapped onto a stress plane or strain plane and counts their occurrences as half cycles. In an approach, path length accumulated in stress space or strain space in completing one half cycle was used directly as a fatigue damage parameter for correlating non-proportional multi-axial fatigue test data. In addition, it should be noted that Path A and Path B share the same accumulative path lengths, suggesting that fatigue damages for the two load cases should be the same if path length is adopted as a fatigue damage parameter. However, it is not difficult to visualize that as n increases, fatigue damage corresponding to Path B should approach to that represented by Path C which is a proportional load 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dong 809 to incorporate the teachings of Mei by calculating the structural strain range by representing a non-proportional load path in a piecewise linear form, computing a non-proportional damage parameter by numerically integrating the moment of each linear segment of the piecewise linear form with respect to a reference load path and calculating the structural strain range as a function of the non-proportional damage parameter. Doing so enables one to account for in-phase stress which is seen to be least damaging as compared to out-of-phase shift which is most damaging.

As to claim 8, Dong 809 discloses the method of claim 7. However, Dong 809 does not specifically teach calculating the structural strain range according to

    PNG
    media_image2.png
    181
    687
    media_image2.png
    Greyscale

Mei teaches calculating the structural strain range according to (Mei, Page 213, Section 2.2, right column,

    PNG
    media_image3.png
    151
    455
    media_image3.png
    Greyscale
)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dong 809 to incorporate the teachings of Mei by calculating the structural strain range. Doing so enables one to calculate the dimensionless nonproportionality factor with respect to stress plane. The non-proportionality factor is defined with respect to the reference semi-circular load path which corresponds to conditions yielding the maximum possible damage among all possible paths between any two positions forming one half cycle in plane.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (U.S. Patent No. 6901809 B2), hereinafter Dong 809 in view of Breitfeld et al. (U.S. Patent No. 7440879), hereinafter Breitfeld, in view of Dong et al. “A structural strain method for low-cycle fatigue evaluation of welded components”, hereinafter Pei, in view of Dong et al. (U.S. Patent No. 8649985 B2), hereinafter Dong 985, in further view of Okawa et al. (JP2010156668A), hereinafter Okawa and still in further view of Tamura et al. (JP2013057646A), hereinafter Tamura, and further in view of Zemlyanova (Zemlyanova, A. Y., & Walton, J. R. (2012). Modeling of a curvilinear planar crack with a curvature-dependent surface tension. SIAM Journal on Applied Mathematics, 72(5), 1474-1492.).

As to claim 17, Dong 809 discloses a unified method for estimating fatigue for a welded structure under load, comprising, (Col. 1 lines 61-65, The determination is substantially independent of mesh size and is particularly well-suited for applications where S-N curves are used in weld fatigue design and evaluation, where S represents nominal stress or stress range and N represents the number 
generating a finite element model for a given structure (Col. 6 lines 13-16, As will be appreciated by those practicing the present invention, finite element models of a variety of structures have been, and may be, generated through computer-aided engineering);
calculating a fatigue life for the given structure when placed under the given load using the structural strain range using a master E-N curve, (Col. 1 lines 61-65, The determination is substantially independent of mesh size and is particularly well-suited for applications where S-N curves are used in weld fatigue design and evaluation, where S represents nominal stress or stress range and N represents the number of cycles to failure). Examiner’s Note: S-N curve is converted to an equivalent E-N curve by dividing the values of the S-N curve by Young’s modulus, where E is the equivalent structural strain range in place of nominal stress range.
Dong 809 does not explicitly disclose calculating a distribution of structural stress within the given structure using the finite element model and while the given structure is under a given load, where the distribution of stress is determined in relation to a curvilinear plane modeled with elements with three nodes along each element edge intersecting the given structure.
Okawa teaches calculating a distribution of structural stress within the given structure using the finite element model and while the given structure is under a given load, where the distribution of stress is determined in relation to a [[…]] plane modeled with elements with three nodes along each element edge intersecting the given structure, (Pages 5, 7 and 12,  it divides segments or segments a plate or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dong 809 to incorporate the teachings of Okawa by calculating a distribution of structural stress within the given structure using the finite element model and while the given structure is under a given load, where the distribution of stress is determined in relation to a [[…]] plane modeled with elements with three nodes along each element edge intersecting the given structure. Doing so enables one to numerically solve the structural stress at a given point or discontinuity.
Zemlyanova teaches modeling a curvilinear plane (Abstract, modeling fracture incorporating interfacial mechanics is applied to the example of a curvilinear plane strain crack)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dong 809, as modified by Okawa, to incorporate the curvilinear plane strain crack modeling of Zemlyanova in the plate modeling of Okawa, in order to eliminate internal inconsistencies (Zemlyanova, Introduction, ¶2), thereby improving the model.
Dong 809 does not explicitly disclose determining whether stress exceeds yield strength of material comprising the given structure.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dong 809 to incorporate the teachings of Breitfeld to determine whether stress exceeds the yield strength of material comprising the given structure. Doing so would enable the positions of finite elements for which high stresses have been found in the finite element simulation which indicates areas of the model in which the system is at risk of undesirable deformation or damage.
Dong 809 does not explicitly disclose calculating a distribution of structural strain experienced within the given structure using Hooks law in response to a determination that the stress is less than yield strength of material.
Pei teaches calculating a distribution of structural strain experienced within the given structure using Hooks law in response to a determination that the stress is less than yield strength of material, (Pei, Page 40, left column, The procedure involves converting elastically calculated structural stresses under a given loading condition into a through-thickness linearly distributed structural strain according to Hooke’s law, then searching for a structural strain definition that both satisfy yield conditions and through-thickness linear deformation conditions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dong 809 to incorporate the teachings of Pei by calculating a distribution of structural strain experienced within the given structure using Hooks law in response to a determination that the stress is less than yield strength of material. Doing so would help justify an approximate proportionality in fatigue damage accumulation so that an elastic stress analysis can still be used in fatigue design.

Tamura teaches calculating a distribution of structural strain experienced within the given structure using an analytic method in response to a determination that the stress exceeds yield strength of material, where the distribution of structural strain is calculated in part from the calculated distribution of structural stress and the distribution of structural strain is defined in relation to the curvilinear plane by at least two closed-form expressions which account for stress that exceeds yield strength of material, (Tamura, Page 9, the measuring method of the large-angle particle size and KAM is described, and the repeated softening parameter (1) of each test piece was calculated. Page 4, the fatigue strength of the T joint is affected by the characteristic S (stress) – S (strain) characteristic (tensile deformation characteristic) of the weld heat affected zone. The parameter (1) is useful for evaluating fatigue characteristics when local plastic strain is repeatedly applied to the weld toe. Depending on the steel type, the yield stress and uniform elongation may change due to repeated loading of stress exceeding the yield stress)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dong 809 to incorporate the teachings of Tamura by calculating a distribution of structural strain experienced within the given structure using an analytic method in response to a determination that the stress exceeds yield strength of material, where the distribution of structural strain is calculated in part from the calculated distribution of structural stress and the distribution of structural strain is defined in relation to the plane by at least two closed-form expressions 
Dong 809 does not explicitly disclose determining whether the given structure is subject to non-proportional multiaxial load condition.
Dong 985 teaches determining whether the given structure is subject to non-proportional multiaxial load condition, (Dong 985, Col. 1 lines 21-28, For the purposes of defining and describing embodiments of the present disclosure, it is noted that the stress or strain components of particular loading conditions are referred to herein as being proportional, i.e., in-phase with each other, or non-proportional, i.e., out-of-phase with each other, and that "multiaxial fatigue" represents fatigue damage that is caused by more than one stress or strain component);  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dong 809 to incorporate the teachings of Dong 985 by determining whether the given structure is subject to non-proportional multiaxial load condition. Doing so enables components subjected to variable-amplitude loading over time to be converted to a time-varying load or stress history to a spectrum of equivalent constant amplitude load or stress ranges.
Dong 809 does not explicitly disclose in response to a determination that the given structure is not subject to non-proportional multiaxial load condition, calculating a structural strain range using Rainflow cycle counting.
Dong 985 teaches in response to a determination that the given structure is not subject to non-proportional multiaxial load condition, calculating a structural strain range using Rainflow cycle counting, (Dong 985, Col. 1 lines 21-32, For the purposes of defining and describing embodiments of the present disclosure, it is noted that the stress or strain components of particular loading conditions are referred to herein as being proportional, i.e., in-phase with each other, or non-proportional, i.e., out-of-phase with each other, and that "multi-axial fatigue" represents fatigue damage that is caused by more 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dong 809 to incorporate the teachings of Dong 985 by in response to a determination that the structure is not subject to non-proportional multiaxial load condition, calculating a structural strain range using Rainflow cycle counting. Doing so enables components subjected to variable-amplitude loading over time to be converted to a time-varying load or stress history to a spectrum of equivalent constant amplitude load or stress ranges.
Dong 809 does not explicitly disclose in response to a determination that the given structure is subject to non-proportional multiaxial load condition, calculating a strain range as a function of the non-proportional damage parameter which accounts for non-proportional loading effects between normal and in-plane shear stresses.
Dong 985 teaches in response to a determination that the given structure is subject to non-proportional multiaxial load condition, calculating a structural strain range as a function of the non-proportional damage parameter which accounts for non-proportional loading effects between normal 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dong 809 to incorporate the teachings of Dong 985 by in response to a determination that the given structure is subject to non-proportional multiaxial load condition, calculating a strain range as a function of the non-proportional damage parameter which accounts for non-proportional loading effects between normal and in-plane shear stresses. Doing so enables the incorporation of path dependence effects and the associated cycle counting method.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (U.S. Patent No. 6901809 B2), hereinafter Dong 809 in view of Breitfeld et al. (U.S. Patent No. 7440879), hereinafter Breitfeld, in view of Dong et al. “A structural strain method for low-cycle fatigue evaluation of welded components”, hereinafter Pei, in view of Dong et al. (U.S. Patent No. 8649985 B2), hereinafter Dong 985, in view of Okawa et al. (JP2010156668A), hereinafter Okawa and in further view of Tamura et al. (JP2013057646A), hereinafter Tamura and further in view of Zemlyanova (Zemlyanova, A. Y., & Walton, J. R. (2012). Modeling of a curvilinear planar crack with a curvature-dependent surface tension. SIAM .

As to claim 18, Dong 809 discloses the method of claim 17. However, Dong 809 does not specifically teach calculating the structural strain range as a function of the non-proportional damage parameter by representing a non-proportional load path in a piecewise linear form; computing a non-proportional damage parameter by numerically integrating the moment of each linear segment of the piecewise linear form with respect to a reference load path; and calculating the structural strain range as a function of the non-proportional damage parameter.
Mei discloses calculating the structural strain range as a function of the non-proportional damage parameter by representing a non-proportional load path in a piecewise linear form, ((Mei, Page 212, Section 1.3, right column, Path C is a straight line, corresponding to a proportional load path); 
computing a non-proportional damage parameter by numerically integrating the moment of each linear segment of the piecewise linear form with respect to a reference load path (Mei, Page 212, Section 1.3, right column, In addition, it should be noted that Path A and Path B share the same accumulative path lengths, suggesting that fatigue damages for the two load cases should be the same if path length is adopted as a fatigue damage parameter. However, it is not difficult to visualize that as n increases, fatigue damage corresponding to Path B should approach to that represented by Path C which is a proportional load path); and 
calculating the structural strain range as a function of the non-proportional damage parameter, (Mei, Page 212, Section 1.3, left column, In their approach, path length accumulated in stress space or strain space in completing one half cycle was used directly as a fatigue damage parameter for correlating non-proportional multi-axial fatigue test data).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674. The examiner can normally be reached Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/BIJAN MAPAR/              Primary Examiner, Art Unit 2147